335 S.E.2d 786 (1985)
STATE of North Carolina
v.
Walter Eugene SPINKS, Jr.
No. 8518SC429.
Court of Appeals of North Carolina.
November 5, 1985.
*787 Atty. Gen. Lacy H. Thornburg by Associate Atty. Gen. T. Byron Smith, Raleigh, for State.
Appellate Defender Adam Stein by Asst. Appellate Defender David W. Dorey, Raleigh, for defendant-appellant.
ARNOLD, Judge.
The sole issue presented for review is whether the trial court erred by allowing the State to introduce evidence that on the day prior to the robbery of Mr. Wheat the defendant had pleaded guilty to a crime in federal court and that he had been ordered to pay a fine of $2,500. Finding no error, we affirm the defendant's conviction.
Rule 404(b) of the North Carolina Rules of Evidence provides:
Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake, entrapment or accident.
This rule is consistent with prior North Carolina law. See State v. McClain, 240 N.C. 171, 81 S.E.2d 364 (1954).
The evidence in the case sub judice was admitted for the limited purpose of showing that the defendant needed money and, thus, had a motive to commit the robbery. Defendant relying upon State v. Higgins, 66 N.C.App. 1, 310 S.E.2d 644, aff'd 310 N.C. 741, 314 S.E.2d 550 (1984), argues that such an admission was improper. In Higgins this Court held that it was improper to admit pawn shop tickets to show that the defendant needed money and thus had a motive to commit the crime. Higgins is distinguishable from the case at bar because there the Court found that it was improper to introduce such evidence because it "would expose all generally needy persons to the risk of finding of guilt based in part upon their need for means of sustenance." 66 N.C.App. at 19, 310 S.E.2d at 653. Such is not the case with the complained *788 of evidence in this case. In this instance the evidence that defendant was facing a twenty-five hundred dollar fine showed that he had a specific need to obtain a large sum of money. This evidence was relevant because it tended to show that defendant had a motive for the commission of the robbery. Thus, the evidence was properly admitted pursuant to Rule 404(b).
Assuming arguendo that it had been error to admit such evidence, the error was harmless because the evidence against defendant was so overwhelming that there is not a reasonable possibility that a different result would have been reached even if the complained of evidence had not been admitted.
No error.
MARTIN, J., concurs.
WELLS, J., dissents.
WELLS, Judge, dissenting:
In my opinion, the evidence of defendant's conviction of another offense, presented in the State's case-in-chief, was inadmissible to show defendant's motive to commit the offense he was on trial for in this case. I cannot agree that the evidence against defendant in this case was so overwhelming as to render this error harmless. I vote to award defendant a new trial.